19-08250-rdd     Doc 199      Filed 06/19/20 Entered 06/19/20 19:48:23            Main Document
                                           Pg 1 of 2




June 19, 2020                                                                            Philip D. Anker
                                                                                          +1 212 230 8890 (t)
                                                                                          +1 212 230 8888 (f)
                                                                                philip.anker@wilmerhale.com




VIA ELECTRONIC MAIL & ECF

Hon. Robert D. Drain
United States Bankruptcy Court
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re:    Sears Holdings Corp., et al. v. Lampert, et al., Case No. 19-08250 (RDD)

Dear Judge Drain:

       Pursuant to the Court's request at the pre-trial conference on Tuesday, June 9, 2020,
hyperlinked e-briefs of the Memorandum of Law in Support of the ESL Defendants' Motion to
Dismiss Regarding the First Amended Complaint [Dkt. No. 105] and the Joint Memorandum of
Law in Support of Defendants' Motion to Dismiss Counts 12 and 15-22 of the First Amended
Complaint [Dkt. No. 110] have been shared via FTP with chambers. A link to download the
documents has been sent to the email addresses judge_drain@nysb.uscourts.gov and
rdd.chambers@nysb.uscourts.gov.

      The ESL Defendants intend to provide hyperlinked e-briefs next week for the Reply
Memorandum in Support of the ESL Defendants’ Motion to Dismiss Regarding the First
Amended Complaint and the Joint Reply Memorandum of Law in Support of Defendants’
Motion to Dismiss Counts 12 and 15-22 of the First Amended Complaint.

        To maintain functionality of the hyper-links in the briefs, please download the ZIP file,
then extract the top-level folder "ESL & Joint Defs eBriefs". Please note that altering file/folder
names or locations within this top-level folder will disable the links to sources. Also, please note
that unchecking the box in Adobe preferences ("Open cross-document links in same window”)
allows one to open documents linked in the brief without closing existing windows.

                                                    Respectfully submitted,

                                                    /s/ Philip D. Anker

                                                      Philip D. Anker
19-08250-rdd    Doc 199    Filed 06/19/20 Entered 06/19/20 19:48:23    Main Document
                                        Pg 2 of 2




Philip D. Anker, Esq.
June 19, 2020
Page 2

                                              Attorneys for Edward S. Lampert, ESL
                                              Investments, Inc., RBS Partners LP, SPE
                                              Master I LP, ESL Partners LP, SPE I
                                              Partners LP, RBS Investment Management
                                              LLC, ESL Institutional Partners LP, ESL
                                              Investors LLC, JPP LLC, and JPP II LLC




cc:      All Counsel of Record (via e-mail)
